DETAILED ACTION
	This Office action is based on the amendments filed February 11, 2021 for application 15/824,837.  Claims 48, 73-75, 77, and 86 are amended, claims 49, 50, 58, 71, 72, 76, and 82-84 are cancelled, and claims 87-94 are newly presented; claims 48, 73-75, 77-81, and 85-94 are currently pending.

Allowable Subject Matter
Claims 48, 73-75, 77-81, and 85-94 allowed.  The following is an examiner’s statement of reasons for allowance:
Claims 48, 73, and 75 are allowed because the prior art fails to teach a method for treating snoring or sleep apnea of a patient comprising providing a filament implanted into a tongue of the patient such that a proximal end of the filament exits the tongue adjacent the frenulum, providing a retainer including an arcuate shaped body including first and second ends and an intermediate region including a connection port, placing the retainer such that the connection port is located adjacent the front lower teeth of the patient, and coupling a connection member on the proximal end of the filament to the connection port in combination with the other claimed limitations.
Claims 74, 77-81, and 85-94 are allowed for their dependence on claims 48, 73, or 75.

The closest prior art of record is Gonazles et al. (US Patent Pub. 2011/0166598) which discloses a method for treating snoring or sleep apnea of a patient, the method comprising providing a filament (112) implanted into a tongue of the patient adjacent the frenulum such that a proximal end (116) of the filament exits the tongue adjacent the frenulum, and coupling a connection member (130) on the proximal end to a connection port (108) located adjacent to the lower middle teeth (142) of the patient to retain the tongue from moving in a posterior direction during sleep (Figs. 7-9, 11-16, 18-19, & 21; ¶ 0003 & 0057-0063).  However, Gonazles fails to 

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        5/5/2021